Title: To Thomas Jefferson from John Adams, 7 June 1785
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Bath Hotel Westminster June 7. 1785.

I have received yours of 25. May, and thank you for the News of my Son, and for the News of Paris. I wished to have seen the Queens Entrance into Paris, but I saw the Queen of England on Saturday, the Kings Birth day, in all her Glory. It is paying very dear to be a King or Queen to pass One such a day in a year. To be obliged to enter into Conversation with four or five hundred, or four or five Thousand People of both Sexes, in one day and to find Small Talk enough for the Purpose, adapted to the Taste and Character of every one, is a Task which would be out of all Proportion to my Forces of Mind or Body. The K and Q. speak to every Body. I stood next to the Spanish Minister, with whom his Majesty conversed in good French, for half or Quarter of an Hour, and I did not loose any Part of the discourse, and he said several, clever Things enough. One was Je suis convaincu que le plus grand Ennemy du Bien, est le mieux. You would have applied it as I did, to the Croud of Gentlemen present who had advised his Majesty, to renounce the Bien for the Mieux in America, and I believe he too had that Instance in his mind. Thursday I must be presented to the Queen, who I hope will say as many pretty Things to me, as the K. did.
You would die of ennui here, for these Ceremonies are more numerous and continue much longer here than at Versailles.
I find I shall be accablé with Business and Ceremony together, and I miss my fine walks and pure Air at Auteuil. The Smoke and Damp of this City is ominous to me. London boasts of its Trottoir, but there is a space between it and the Houses through which all the Air from Kitchens, Cellars, Stables and Servants Appartements ascends into the Street and pours directly on the Passenger on Foot. Such Whiffs and puffs assault you every few Steps as are enough to breed the Plague if they do not Suffocate you on the Spot.
For Mercy Sake stop all my Wine but the Bourdeaux and Madeira, and Frontenac. And stop my order to Rouen for 500  Additional Bottles. I shall be ruined, for each Minister is not permitted to import more than 5 or 600 Bottles which will not more than cover what I have at the Hague which is very rich wine and my Madeira Frontenac and Bourdeaux at Auteuil. Petit will do the Business.
Regards to Coll. Humphreys and Mr. Williamos. Adieu.

John Adams

